Citation Nr: 0102750	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Propriety of an original evaluation for bilateral 
metatarsalgia and plantar fascia strain, with fasciitis and 
pes valga planus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from June 1963 to December 1966, 
from October 1971 to June 1977, and from November 1977 to 
October 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
RO, which effectuated the Board's June 1993 decision to grant 
service connection for a bilateral foot disorder.  
Specifically, the veteran appealed the RO's October 1993 
assignment of a 10 percent evaluation for bilateral 
metatarsalgia and plantar fascia strain, with fasciitis and 
pes valga planus.  

As the veteran's appeal of the rating was initiated following 
an original award, the rating issue on appeal is not the 
result of a claim for "increased" entitlement, rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In July 1997, the Board remanded the appeal for further 
development.  

In November 2000, the veteran provided video conference 
hearing testimony before the undersigned member of the Board.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) mandated that a Board Remand confers on the veteran--
as a matter of law--the right to compliance with Board Remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id. The Court has also found that where a medical opinion has 
been requested of a VA physician, the absence of such an 
opinion from the record may indicate a failure of the VA to 
carry out this duty to assist.  Smith v. Brown, 5 Vet. App. 
335 (1993).

Given those pronouncements, and the continued need for 
medical development, the Board finds that a second Board 
Remand is required even though it will, regrettably, further 
delay a decision in this matter.  See 38 C.F.R. §§ 3.327, 
19.9 (2000).  

In July 1997, the Board requested that the veteran be 
provided a podiatric examination to determine the proper 
diagnosis, as well as to identify all related manifestations 
answering specific questions as to such.  The examiner was 
also to review the claims file, such examination to be 
performed after the RO requested and obtained copies of 
additional VA treatment records identified by the veteran.  
This development was not completed on VA examination in 
September 1997, even with the March 1998 amendment to the 
report.  Specifically, the September 1997 VA examination 
report, which appears not to have included a review of the 
veteran's claims file, identifies no diagnoses, fails to 
answer the Board's July 1997 Remand questions (see Par. #1 
therein), and makes reference to multiple x-ray findings 
without statement as to etiology.  Copies of the actual x-ray 
studies were not associated with the report, and the import 
of the findings remains unascertained.  

The March 1998 amended VA examination report does not provide 
adequate information as to the severity of the veteran's 
service-connected foot disability, separate and apart from 
non-service-connected disability, or the degree to which the 
veteran's service-connected foot disability impacts his 
functional ability or employability.  The amended VA 
statement of March 1998 regarding "any sitting job," "any 
walking job," and present or future employment being 
considered by the veteran's supervisors, is inadequate.  What 
is needed is a detailed statement as to how this veteran's 
service-connected symptomatology interferes with this 
veteran's daily activity and duties of his particular field 
of employment.

It is further noted that private treatment records of January 
and June 1999 show treatment of the veteran's complaints of 
foot pain, with notation of additional foot pathology and 
diagnosis of unclear etiology: a heel spur, a neuroma, and 
osteoarthritis.  Accordingly, the veteran should be scheduled 
for a more comprehensive VA podiatric examination-after all 
VA or private treatment records have been requested, 
obtained, and associated with the claims file.  All records 
should be reviewed by the VA examiner, with a statement as to 
the severity and etiology of all foot pathology found on 
examination.  

All VA and private treatment records must not only be 
obtained at the RO, but considered on review of the appeal.  
In a June 2000 statement, the veteran identified pertinent 
treatment at VA Medical Centers (VAMCs) located in Detroit, 
Battle Creek, and Ann Arbor, Michigan.  As initially noted by 
the Board in its July 1997 Board Remand, and as repeated 
here, the RO must request and obtain copies of all additional 
VA treatment records, and those records must be reviewed for 
consideration of the claim on appeal.  However, the RO has 
made no request for such records, even though the July 1997 
Board Remand requested the RO to do so.  Additionally, 
despite the veteran's references to pertinent treatment at 
the VAMC in Battle Creek, Michigan, records on file from that 
facility date no later than April 1996.  Several statements 
of the veteran, including a June 2000 statement, indicate 
that he continues to receive ongoing treatment for various 
foot disorders at both VA and private facilities.  
Accordingly, the RO should request and obtain copies of all 
records from the Battle Creek, Michigan (dated from April 
1996 to the present), as well as Detroit, and Ann Arbor, 
Michigan VA Medical Centers, dated from October 1992 to the 
present, if not already of record.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names (and for 
non-VA treatment, the addresses) and 
approximate dates of treatment of all VA 
and non-VA (private) care providers who 
have treated him for any symptomatology 
involving the feet from October 1992 to 
the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from October 1992 
to the present, including those from the 
VAMCs located in Battle Creek, Michigan, 
dated from April 1996 to the present, as 
well as Ann Arbor, and Detroit, Michigan, 
dated from October 1992 to the present, 
if not already of record, as well as any 
other VA and/or non-VA medical facility 
or private provider identified by the 
veteran, dated from October 1992 to the 
present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

If the RO is unsuccessful in obtaining 
any private records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding medical records.

2.  The veteran should be scheduled for a 
VA podiatric examination to determine the 
nature and severity of his service-
connected bilateral foot disorder, 
separate and apart from any non-service-
connected foot disorders.  All indicated 
tests and studies should be performed, 
including X-ray studies of the feet, and 
the claims folder must be made available 
to the examiner for use in the study of 
the case.  All demonstrated 
symptoms/residuals of this disorder 
should be identified in the examination 
report.  

A copy if this Board Remand and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  The examiner should list all 
findings with reference to applicable 
rating criteria at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276-5284 (2000).  

The examiner must list all current foot 
diagnoses, with a statement as to both 
the severity and the etiology of each, 
including any metatarsalgia, plantar 
fascia strain, fasciitis, pes valga 
planus, heel spur(s), neuroma, arthritis, 
osteoarthritis, if found on examination.  

The examiner must address the following 
questions: (a) whether the veteran's 
bilateral foot disorder is manifested by 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, or 
characteristic callosities, and (b) 
whether the veteran's bilateral foot 
disorder is manifested by marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement, or severe spasm of the 
tendo achillis on manipulation, and not 
improved by orthopedic shoes or 
appliances.  

The examiner must also comment on the 
degree to which the veteran's service-
connected bilateral foot disorder impacts 
on his day-to-day functioning, and his 
particular employment.  The examiner 
should state whether the veteran has any 
functional limitations due to the 
service-connected foot disorders, and if 
so its extent.  

The examiner must set forth all findings 
and conclusions, along with rationale and 
support for the diagnoses entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

3.  The RO should review the VA podiatric 
examination report and determine if it is 
in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  

A determination should also be made as to 
whether any other Board Remand requested 
development, including obtaining VA and 
private treatment records, has been left 
uncompleted, and if so, immediate 
corrective action should be taken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  Thereafter, the RO should 
readjudicate the claim on appeal: 
Propriety of an initial 10 percent 
evaluation for service-connected 
bilateral foot disorder.  

The RO should specifically address 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  Extra-
schedular consideration should be given.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent 
not previously cited, and address all 
issues and concerns that are noted in 
this and prior Board REMANDS.  

6.  If the decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered must be 
reviewed and cited in the SSOC.  

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required on the veteran's part until further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


